Title: From John Adams to Timothy Pickering, Jr., 20 March 1797
From: Adams, John
To: Pickering, Timothy, Jr.,Lee, Charles



March 20. 1797—

The President of the United States requests The Secretary of State and the Attorney General to take into their Consideration the 3.ss of the 2d Article of the Constitution of the United States. “He (the President) shall from time to time give for Congress, information of the State of the Union and recommend to their consideration, such measures as he shall judge necessary and Expedient. He may on Extraordinary occasions, convene both Houses or Either of them” &ca.
As no extraordinary occasion has as yet occurred since the Establishment of this Government, there can be no precedents to Guide us, and as it is not impossible or improbable, that such an extraordinary occasion as is intended in the Constitution may soon occur, the President wishes that a Precedent may be formed, which will hereafter require no Alterations.
The President therefore requests the Gentlemen to Consider, 1st. whether the Members of Congress can be convened by Proclamation only without Writ. 2d. Whether by writ only without proclamation, 3 Whether by Proclamation & writ both 4. The Form of the Writ and Proclamation.
The President wishes the practice of our Ancestors to be Examined, both in England and in the American Colonies before the Revolution, and all the good adopted and all the bad if any Expunged
